DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2020 and 09/23/2021 was filed after the mailing date of the Application on 03/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-10, 12-14, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauschke et al. (US 10,156,480).
With regards to claim 1:
 	Bauschke et al. discloses (refer to Fig. 1 below) a process fluid temperature measurement system (10) comprising:
 	a thermowell (42) configured to couple to a process fluid conduit (54) and extend through a wall (56) of the process fluid conduit;
 	a temperature sensor assembly (44, 26, 27, 22) disposed within the thermowell, the temperature sensor assembly including:
 	a sensor capsule (44, 26, 27) having at least one temperature sensitive element (26, 27) disposed therein;
 	a vibration sensor (32) coupled to the sensor capsule (44), the vibration sensor being configured to produce a vibration signal (24) in response to detected vibration; and 
 	transmitter circuitry (20) coupled to the vibration sensor (32) and configured to receive the vibration signal and produce an output based on the received vibration signal.
With regards to claim 3:
	Bauschke et al. discloses (column 1, lines 6-29, column 4, lines 26-34) the process fluid temperature measurement system of claim 1, wherein the output is indicative of thermowell stress from a vortex-shedding frequency produced by a process fluid.
With regards to claim 4:
	Bauschke et al. discloses the process fluid temperature measurement system of claim 3, wherein the transmitter circuitry (20) is configured to produce the output when the vortex-shedding frequency meets a frequency threshold (column 1, lines 47-63, column 4, lines 35-51, and column 5 line 62 to column 6 line 13).
With regards to claim 5:
	Bauschke et al. discloses the process fluid temperature measurement system of claim 1, wherein the vibration signal includes an indication of the frequency of vibration (column 5, line 62 to column 6, line 13).


    PNG
    media_image1.png
    1051
    743
    media_image1.png
    Greyscale

Fig. 1
With regards to claim 7:
	Bauschke et al. discloses the process fluid temperature measurement system of claim 1, wherein the transmitter circuitry (20) is coupled to the vibration sensor (32) via measurement wiring (34).
With regards to claim 8:
	Bauschke et al. discloses the process fluid temperature measurement system of claim 7, wherein the sensor capsule (44, 26, 27) is also coupled to the transmitter circuitry (20) via the measurement wiring (30).
With regards to claim 9:
	Bauschke et al. discloses the process fluid temperature measurement system of claim 7, wherein the sensor capsule (44, 26, 27) is coupled to the transmitter circuitry (20) via a separate measurement wiring (30) from the vibration sensor.
With regards to claim 10:
 	Bauschke et al. discloses the process fluid temperature measurement system of claim 1, wherein the vibration sensor (32) is disposed within the sensor capsule (44, 26, 27) at a base of the thermowell (42).
With regards to claim 21:
 	Bauschke et al. discloses (refer to Fig. 1 above) a temperature sensor assembly (10) configured for use in a thermowell (42), the temperature sensor assembly comprising:
 	a sensor capsule  (44) having at least one temperature sensitive element (26); and
 	a vibration sensor (32) coupled to the sensor capsule (44), the vibration sensor being configured to produce a vibration signal in response to detected vibration.
With regards to claim 12:
 	In making and/or using the device of Bauschke et al., one would perform the method of indicating thermowell vibration within a conduit (54), the method comprising:
 	coupling a thermowell (42) to a process fluid conduit (54), the thermowell comprising a vibration sensor (32);
 	detecting vibration at a first frequency and detecting vibration at a higher harmonic frequency corresponding to a vibration of the thermowell, the higher harmonic frequency being indicative of a different vibration state;
 	producing a vibration signal in response to the detected higher harmonic frequency;
obtaining (by the transmitter circuitry (20)) the vibration signal from the vibration sensor and measuring vibration of the thermowell based on the obtained vibration signal; and
 	producing an output indicative of the vibration of the thermowell relative to the different vibration state (see Column 5, lines 57 to column 6, line 7, and FIG. 6).
With regards to claim 13:
	Bauschke et al. discloses (Column 5, lines 55-60) the method of claim 12, wherein the different vibration state is vibration in a transverse direction (since the vibration is cause by turbulence, eddies, and vortices from the process fluid flow which is in transverse direction).
With regards to claim 14:
	Bauschke et al. discloses the method of claim 12, wherein measuring the vibration of the thermowell includes measuring the frequency of the vibration of the thermowell (column 6, lines 62-65).


With regards to claim 19:
	Bauschke et al. discloses (Column 1, lines 18-29) the method of claim 12, wherein the output is indicative of thermowell stress in response to a vortex-shedding frequency produced by the process fluid.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 15-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauschke et al., a s applied to claim 1 above, and in view of Stewart et al. (US 2014/0128689).
With regards to claim 2:
Bauschke et al. discloses the process fluid temperature measurement system of claim 1 and the method of claim 12 (see rejected claims 1 and 12 above).
Bauschke et al. does not disclose the vibration sensor includes a piezoelectric film.
Stewart et al. discloses (see [0054]) a vibration sensor includes a piezoelectric film transducer wherein the senor requires no power input for operation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the vibration sensor as disclosed by Stewart et al. as an alternative design for the vibration sensor (32) of Bauschke et al. to provide the same functional of detecting the vibration without power input required for operation.

With regards to claim 6:
Bauschke et al., as modified, discloses the process fluid measurement system of claim 1, wherein the vibration signal includes an indication of the magnitude of the vibration (see Figure 7 and 8 of Stewart et al.).
With regards to claim 15:
Bauschke et al., as modified, discloses the method of claim 12, wherein measuring the vibration of the thermowell includes measuring the magnitude of the vibration (see Figure 7 and 8 of Stewart et al.) of the thermowell.
With regards to claim 16:
Bauschke et al., as modified, discloses the method of claim 12, wherein the vibration sensor includes a piezoelectric film.
With regards to claim 18:
Bauschke et al., as modified, discloses the method of claim 16, wherein producing the vibration signal includes stressing the piezoelectric film with the thermowell and producing the vibration signal at a frequency of the vibration of the thermowell (see [0054] of Stewart et al. wherein the sensor creates a voltage when the shape of the a flexible end of the sensor is changed when there is bending or vibration of flexible end).
With regards to claim 20:
Bauschke et al., as modified, discloses (refer to Fig. 1 above) a process fluid temperature measurement system (10) comprising:
a thermowell (42) configured to couple to a process fluid conduit (54) and extend through a wall (52) of the process fluid conduit, a temperature sensor assembly (44, 26, 27) disposed within the thermowell, the temperature sensor assembly including:
a sensor capsule (44) having at least one temperature sensitive element (27) disposed therein;
a piezoelectric film (32) disposed within the sensor capsule and at a base of the thermowell, the piezoelectric film being configured to stress with the thermowell to produce a vibration signal in response to detected vibration; and
transmitter circuitry (20) coupled to the piezoelectric film and configured to receive the vibration signal and produce an output indicative of the vibration.
Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauschke et al., a s applied to claim 1 above, and in view of Emby (US 2017/0255245).
With regards to claim 11:
Bauschke et al. discloses the process fluid temperature measurement system of claim 1 and the method of claim 12 (see rejected claims 1 and 12 above).
Bauschke et al. does not disclose the vibration sensor includes a triboelectric wire.
Emby discloses ([0054]) an electronic sensor (12) for detecting motion wherein the sensor is a vibration sensor includes a triboelectric wire.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the vibration sensor as disclosed by Emby as an alternative design for the vibration sensor (32) of Bauschke et al. to provide the same functional of detecting the vibration (motion).
Bauschke et al., as modified, discloses the process fluid temperature measurement system of claim 11.


With regards to claim 17:
Bauschke et al., as modified, discloses the method of claim 12, wherein the vibration sensor includes a triboelectric wire.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/Primary Examiner, Art Unit 3753